DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Janyce Mitchell on 01/13/2021.
The application has been amended as follows: 
Claims 2 and 14 are cancelled.

1. (Currently amended) A system for cooling a mobile phone comprising:
an active cooling system configured to be disposed in a portion of a mobile phone, the active cooling system including at least one active cooling element configured to drive a fluid using vibrational motion, the fluid being driven at a speed of at least thirty meters per second proximate to at least one heat-generating structure of the mobile phone;
a controller configured to activate the active cooling system in response to heat generated by the at least one heat-generating structure of the mobile phone; and
an interface configured to receive power from a mobile phone power source when the active cooling system is activated;
 	wherein the active cooling system is not more than five hundred microns thick.


 	7. (Currently amended) A system for cooling a mobile phone comprising:
 	an active cooling system configured to be disposed in a portion of a mobile phone, the active cooling system including a plurality of active cooling elements configured to drive a fluid at a speed of at least thirty meters per second;
 	a controller configured to activate the active cooling system in response to heat generated by at least one heat-generating structure of the mobile phone; and
 	an interface configured to receive power from a mobile phone power source when the active cooling system is activated;
 	wherein the active cooling system includes a plurality of cooling cells including the plurality of active cooling elements, each of the plurality of active cooling elements having a first side distal from the at least one heat-generating structure and a second side proximal to the at least one heat-generating structure, each of the plurality of active cooling elements being configured to direct the fluid using a vibrational motion from the first side of the cooling element to the second side such that the fluid is incident on a surface for the at least one heat-generating structure to extract heat from the at least one heat-generating structure;
 	wherein the active cooling system is not more than five hundred microns thick.

 	13. (Currently amended) A method of cooling a mobile device, comprising:
 	determining that at least one heat-generating structure of the mobile device generates heat during operation of the mobile device; and
;
 	wherein the active cooling system is not more than five hundred microns thick.
 	

 	18. (Currently amended) A method comprising:
 	determining that at least one heat-generating structure of the mobile device generates heat during operation of the mobile device; and
 	driving an active cooling system in response to a determination that the at least one heat- generating structure generates heat, the active cooling system including a plurality of active cooling elements and configured to be disposed in a portion of the mobile device, the driving including activating at least one of the plurality of active cooling elements to drive a fluid at a speed of at least thirty meters per second;
 	wherein the active cooling system includes a plurality of active cooling elements, each of the plurality of active cooling elements having a first side distal from the at least one heat- generating structure and a second side proximal to the at least one heat-generating structure, each of the plurality of active cooling elements being configured to direct the fluid using the vibrational motion from the first side to the second side such ;
 	wherein the active cooling system is not more than five hundred microns thick.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-13 and 15-21 are allowance according to the Applicant Remarks field on 10/11/2021, Terminal Disclaimer filed and further an examiner attached hereto.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641